ORDER
PER CURIAM.
In this modification of a decree of dissolution case, mother appeals the trial court’s denial of both her request for attorney’s fees and her request to make the increased child support award retroactive to the date of the filing.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).